Citation Nr: 9933795	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-21 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the left shoulder, rated 30 percent 
disabling; an evaluation in excess of 40 percent for a 
cervical spine disability; and an increased evaluation for 
dermatitis of the elbows, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael J. Hansen, Attorney


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran had active service from September 1943 to January 
1946.  In a June 1995 rating action, the Department of 
Veterans Affairs (VA) Regional Office, Lincoln, Nebraska, 
denied entitlement to service connection for post-traumatic 
stress disorder; confirmed and continued a 20 percent 
evaluation for shell fragment wound residuals of the left 
shoulder; granted service connection for and assigned a 
10 percent evaluation for a cervical spine disability; 
increased the evaluation for the veteran's skin disorder from 
no percent to 10 percent; and denied entitlement to a total 
rating based on individual unemployability.  The veteran 
appealed from those decisions.  

The case was initially before the Board of Veterans' Appeals 
(Board) in March 1998 when entitlement to service connection 
for post-traumatic stress disorder was denied.  Appellate 
consideration of the issues of entitlement to increased 
evaluations for the veteran's shrapnel wound residuals of the 
left shoulder, cervical spine disability and skin disability 
and entitlement to a total rating based on individual 
unemployability was deferred pending further action by the 
regional office.  In a July 1999 rating action, the regional 
office increased the evaluation for the shrapnel wound 
residuals of the left shoulder from 20 to 30 percent, 
effective January 31, 1995; increased the evaluation for the 
cervical spine disability from 10 percent to 40 percent, 
effective January 31, 1995; and granted entitlement to a 
total rating based on individual unemployability, effective 
January 31, 1995.  The 10 percent evaluation for dermatitis 
of the elbows was confirmed and continued.  The case is again 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran currently has a scar on the left shoulder 
which is nontender.  There is decreased muscle mass of the 
pectoral muscles.  

3.  There is some limitation of motion of the left shoulder.  
There is no crepitation.  An X-ray study of the left shoulder 
is normal.

4.  The wound residuals of the veteran's left shoulder have 
resulted in no more than moderate disability.  

5.  There is marked forward flexion upon alignment of the 
cervical spine with increased cervical lordosis.  There is 
degenerative joint disease involving C5 and C6.  

6.  The veteran has dry skin with scaling involving his 
elbows.  


CONCLUSION OF LAW

Evaluations in excess of 30 percent, 40 percent and 
10 percent, respectively, for residuals of a shrapnel wound 
of the veteran's left shoulder, a cervical spine disability 
and dermatitis of the elbows are not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Codes 5303, 
5287, 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.  



I.  The Claim for an Increased Rating for Residuals of a 
Shrapnel Wound
of the Left Shoulder, Currently Rated 30 Percent Disabling

The veteran's service medical records reflect that he 
sustained a penetrating shell fragment wound of the left 
shoulder on July 8, 1944.  He also sustained a dislocation of 
the left acromioclavicular joint due to a fall resulting from 
the shell fragment wound.  The wound was debrided and a 
fragment removed.  On July 24, secondary closure was 
performed.  He was returned to duty as cured on November 6, 
1944.  

By rating action dated in September 1947, service connection 
was established for residuals of the shrapnel wound of the 
left shoulder, rated no percent.  

In November 1961, the veteran submitted a claim for an 
increased rating for the shrapnel wounds of his left 
shoulder.  

When the veteran was examined by the VA in December 1961, he 
complained of pain in the region of the left shoulder.  On 
physical examination, there was a large cicatrix of the 
region of the axillary fold.  Internal and external rotation, 
extension, abduction and adduction were all within normal 
limits.  There was tenderness noted over the bicipital tendon 
in the region of the bicipital groove.  An X-ray study of the 
left shoulder was normal.  The diagnoses were old cicatrix of 
the left shoulder that was not adherent and healed and acute 
bicipital tendinitis.

By rating action dated in March 1962, the evaluation for the 
shrapnel wound residuals of the veteran's left shoulder was 
increased to 20 percent.  The condition was rated under 
Diagnostic Code 5303.  

In February 1995, the veteran submitted a claim for an 
increased rating for his service-connected disabilities.  

The veteran was afforded a general medical examination by the 
VA in March 1995.  The veteran complained of pain involving 
his left shoulder especially if he laid on it during the 
night.  It was also sore if he did much with the left arm.  
The veteran was noted to be right-handed.  On examination, he 
had obvious limitation of left shoulder movement.  There was 
a scar over the anterior aspect of the left shoulder 
extending onto the left pectoralis muscle from his past wound 
and surgery,  There was mild tenderness with deep pressure 
over the left shoulder.  Forward flexion was from 0 degrees 
to 100 degrees.  Adduction was from 0 degrees to 180 degrees.  
Forward elevation was limited to 120 degrees.  Abduction on 
the left was limited to 90 degrees.  Internal rotation and 
external rotation showed that with internal rotation, there 
was limitation to 80 degrees and with external rotation, 
there was limitation to 30 degrees.  The upper scapula was 
mildly tender to palpation.  There was moderate tenderness to 
the brachial plexus just above the clavicle on the left.  
There was mild tenderness of the left paravertebral 
musculature.  An X-ray study of the left shoulder was 
negative.  The diagnoses included status post shrapnel wound 
of the left pectoralis muscle and left shoulder, treated 
surgically but leaving a residual of moderately severe 
limitation of movement of the left arm.  

The veteran was afforded a neurological examination for the 
VA in June 1998.  The left shoulder was limited in range of 
motion.  It was indicated that he had a history of a shrapnel 
wound of the left shoulder which had left minimal residuals, 
although he did have some pain in the shoulder and some 
limited range of motion.  

The veteran was afforded an orthopedic examination for the VA 
in February 1999.  On inspection of the left shoulder, there 
was an irregular, nontender scar that was below the left 
clavicle about 8 centimeters in length.  There was decreased 
muscle mass of the pectoral muscles in that region.  The 
biceps tendon was nontender bilaterally.  The examiner did 
not note crepitus with range of motion of the shoulder.  
Forward flexion of the left shoulder was to 80 degrees.  
Abduction was to 84 degrees.  External rotation was to 84 
degrees and internal rotation to 50 degrees.  The veteran did 
not complain of pain with those maneuvers.  An X-ray study of 
the left shoulder was normal.  The impressions included 
impingement syndrome of the left shoulder.  

The veteran was afforded a VA general medical examination in 
February 1999.  Both shoulder X-ray films obtained in 
February 1999 were read as normal.  

A 20 percent evaluation is warranted for either moderate or 
moderately severe injury to Muscle Group III (intrinsic 
muscles of the shoulder girdle) of the minor upper extremity.  
A 30 percent evaluation requires severe injury.  38 C.F.R. 
Part 4, Code 5303, effective prior to and after July 1997.  

A 20 percent evaluation is warranted for limitation of motion 
of the minor arm where motion is possible to the shoulder 
level or to midway between the side and shoulder level.  A 
30 percent evaluation requires that motion be limited to 
25 degrees from the side.  38 C.F.R. Part 4, Code 5201.  

A 20 percent evaluation is warranted for favorable ankylosis 
of the scapulohumeral articulation of the minor upper 
extremity.  Ankylosis is considered to be favorable when 
abduction is possible to 60 degrees and the individual can 
reach his or her mouth and head.  Ankylosis of the 
scapulohumeral articulation of the minor upper extremity 
which is intermediate between favorable and unfavorable 
ankylosis warrants a 30 percent evaluation.  A 40 percent 
evaluation requires unfavorable ankylosis.  Ankylosis is 
considered to be unfavorable when abduction is limited to 25 
degrees from the side.  38 C.F.R. Part 4, Code 5200. 

In this case, the evidence reflects that, during service, in 
July 1944, the veteran sustained a penetrating shell fragment 
wound of his left shoulder.  The wound was debrided and a 
fragment was removed.  On July 24, secondary closure was 
performed and he was returned to duty as cured on November 6, 
1944.  

When the veteran was examined by the VA in December 1961, 
there was a large cicatrix on the left shoulder.  However, 
internal and external rotation, extension, abduction and 
adduction were all within normal limits.  

The recent VA examinations disclose that the veteran 
complains of pain involving his left shoulder and there is 
some limitation of motion of the shoulder.  However, the scar 
on the left shoulder is nontender and there is no crepitus.  
The veteran has decreased muscle mass of the left pectoral 
muscles.  However, the veteran is currently in receipt of the 
maximum 30 percent evaluation provided for muscle damage 
under the provisions of Diagnostic Code 5303 that were 
effective either prior to or after July 1997.  A 30 percent 
evaluation is also the maximum provided under Diagnostic Code 
5201 for limitation of motion of an arm.  The veteran does 
not have ankylosis of his left shoulder so as to warrant 
entitlement to a 40 percent evaluation for the left shoulder 
disability under the provisions of Diagnostic Code 5200.  
Accordingly, under the circumstances, an increased evaluation 
for the shrapnel wound residuals of the veteran's left 
shoulder would not be in order.  

The Board notes that, in the case of Esteban v. Brown, 6 Vet. 
App. 259 (1994), the U. S. Court of Appeals for Veterans 
Claims (Court) held that a 10 percent rating could be 
assigned for a tender and painful scar under Diagnostic Code 
7804 in addition to the rating assigned for muscle injury.  
However, in this case, the scar on the veteran's left 
shoulder was not shown to be tender and painful on the recent 
VA examinations.  Thus, an additional 10 percent evaluation 
based on the scar on the left shoulder would not be in order.  

II.  The Claim for an Evaluation in Excess of 40 Percent
for a Cervical Spine Disability

When the veteran was afforded a VA general medical 
examination in March 1995, he related that he had for some 
time noticed a popping sensation in the neck with movement of 
the head and neck.  He had aching in the left cervical spine 
musculature associated with aching in the left shoulder.  On 
examination, the veteran had a rather chronic flexion 
deformity of the head on the neck of about 15 degrees' 
flexion.  There was limitation to 60 degrees' flexion and 15 
degrees' hyperextension.  There was 68 degrees' left lateral 
rotation and 68 degrees' right lateral rotation.  The 
diagnoses included moderate limitation of the cervical spine 
movement which the examiner felt was secondary to the past 
left shoulder service-connected injury.  

In the June 1995 rating action, service connection was 
established for a cervical spine disability as secondary to 
the service-connected left shoulder disability.  The 
condition was rated 10 percent disabling under Diagnostic 
Code 5290, effective from January 31, 1995.  

On the February 1999 orthopedic examination conducted for the 
VA, the veteran stated that, when he sat too long, he had 
difficulty holding his neck up.  Also, when he turned his 
head to the left, he felt like he had difficulty seeing and 
therefore did not like to drive.  On examination, forward 
flexion of the cervical spine was to 38 degrees; however, he 
already kept his neck in a forward flexed position of 
16 degrees.  The neck was markedly anterior over the typical 
body posture.  Extension lacked 8 degrees of coming to the 
neutral 90 degrees.  Right side bending was to 28 degrees and 
left side bending to 12 degrees.  On standing, the alignment 
showed marked forward flexion of the cervical spine and 
increased cervical lordosis.  The impressions included 
probable degenerative joint disease of the cervical spine.  

On the February 1999 VA general medical examination, the 
cervical spine showed no tenderness.  The veteran moved his 
head slowly especially toward the left.  He was able to 
approximate his chin almost to the chest.  Backward extension 
and lateroflexion of the neck were limited on both sides.  
The diagnoses included degenerative joint disease of the 
cervical spine.  

In the July 1999 rating action, the evaluation for the 
veteran's cervical spine condition was increased to 
40 percent under Diagnostic Code 5287, effective from January 
31, 1995.  

Residuals of a fracture of a vertebra warrant a 60 percent 
evaluation if there is no spinal cord involvement but 
abnormal mobility is present which requires a neck brace 
(jury-mast).  38 C.F.R. Part 4, Code 5285.  

Ankylosis of the cervical segment of the spine at a favorable 
angle warrants a 30 percent evaluation.  A 40 percent 
evaluation requires fixation at an unfavorable angle.  
38 C.F.R. Part 4, Code 5287.  

Moderate limitation of motion of the cervical segment of the 
spine warrants a 20 percent evaluation.  A 30 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
Part 4, Code 5290.  

The Board notes that, in the case of Fenderson v. West, No. 
96-947 (U. S. Veterans Appeals January 20, 1999), the U. S. 
Court of Appeals for Veterans Claims indicated that there was 
a distinction between a veteran's initial dissatisfaction 
with the initial rating assigned following a grant of service 
connection and a claim for an increased rating of a 
service-connected condition.  The Court noted that the 
distinction might be important in terms of, among other 
things, determining the evidence that could be used to decide 
whether the original rating on appeal was erroneous.  The 
Court indicated that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), was not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  The Court 
indicated that, at the time of an initial rating, separate 
ratings could be assigned for separate periods of time based 
on the facts found--a practice known as "staged" ratings.  

In this case, the record reflects that service connection has 
been established for the veteran's cervical spine disability 
as secondary to the service-connected shrapnel wound 
residuals of his left shoulder.  The veteran has reported 
that, when he sits too long, he has difficulty holding his 
neck up and also when he turns his head to the left, he feels 
like he has difficulty seeing.  He has also reported pain 
involving his neck when he lies on his left side.  The VA 
examinations have disclosed that he has a flexion deformity 
of the head on the neck of about 15 degrees' flexion.  There 
was also some limitation of backward extension and right and 
left bending.  However, the veteran is in receipt of the 
maximum evaluation of 40 percent for unfavorable ankylosis of 
the cervical spine provided under Diagnostic Code 5287.  He 
does not have a fracture of a cervical vertebra with abnormal 
mobility requiring a neck brace so as to warrant entitlement 
to a 60 percent evaluation under the provisions of Diagnostic 
Code 5285.  Accordingly, under the circumstances, the Board 
is unable to conclude that an evaluation in excess of 
40 percent is warranted for the veteran's cervical spine 
disability.  The medical evidence of record indicates that 
the cervical spine condition has not changed significantly 
since the initial rating and thus possible staging of the 
ratings under Fenderson is not for consideration.  

The Board notes that, in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the U. S. Court of Appeals for Veterans 
Claims held that consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40 and function loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 when evaluating orthopedic 
disabilities.  As noted previously, the VA examinations have 
disclosed that the veteran complains of pain involving his 
cervical spine when lying on his left side which is 
considered to be a slight functional impairment and which has 
been considered by the Board in evaluating the degree of 
severity of the veteran's cervical spine disability.  
However, there was no indication of any weakness, 
fatigability or incoordination involving the cervical spine 
on the VA examinations.  Thus, for the reasons already 
discussed, the Board does not find that an evaluation in 
excess of 40 percent for the veteran's cervical spine 
disability is in order.  

III.  The Claim for an Increased Rating for Dermatitis of the 
Elbow, 
Currently Rated 10 Percent Disabling

The veteran's service medical records reflect that, when he 
was examined for separation from service, dermatitis in the 
elbow region was reported.  

By rating action dated in September 1947, service connection 
was established for dermatitis of the elbow region, rated 
noncompensable.  

When the veteran was afforded the VA general medical 
examination in March 1995, he indicated that he had a chronic 
existing problem with both elbows with a periodic rash that 
caused itching on the elbows.  He had seen allergists and 
dermatologists and had found an over-the-counter medication 
that had helped.  On examination, there was mild dryness and 
flaking of both elbows but no true dermatitis.  The diagnoses 
included mild contact dermatitis of both elbows controlled 
with over-the-counter ointment.  It was indicated that the 
condition constituted a minimal problem.  

When the veteran was afforded the VA general medical 
examination in February 1999, there was dry skin with some 
scaling over both elbows.  

A 10 percent evaluation is warranted for eczema with 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions or 
marked disfigurement.  38 C.F.R. Part 4, Code 7806.  

In this case, as indicated previously, the veteran has 
reported a chronic intermittent rash involving his elbows 
that causes itching.  However, he has found an 
over-the-counter ointment that alleviates the problem.  The 
recent VA examinations have disclosed mild dryness and 
flaking of his elbows; however, there was no exudation, 
extensive lesions or marked disfigurement.  Accordingly, 
under the circumstances, the Board is unable to conclude that 
an evaluation in excess of 10 percent is warranted for the 
veteran's dermatitis of the elbows.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding any of the matters on appeal.  38 U.S.C.A. § 5107.  





ORDER

Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the left shoulder, rated 30 percent 
disabling is not established.  Entitlement to an evaluation 
in excess of 40 percent for a cervical spine disability is 
not established.  Entitlement to an increased evaluation for 
dermatitis of the elbows, rated 10 percent disabling is not 
established.  The appeal is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

